Case 0:19-cv-60694-RKA Document 18 Entered on FLSD Docket 06/26/2019 Page 1 of 2
     Rule 7.1 Certification                                                 Case No. 19-cv-60694-PDG


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

______________________________
Mario Guerra, individually and        )                        Case No. 19-cv-60694-PDG
On behalf of other similarly situated )
                                      )
                                      )
               Plaintiff,             )                        CLASS ACTION
                                      )
               v.                     )
                                      )
Islacel Corporation                   )
                                      )
                                      )
               Defendant.             )
                                      )

                    DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS
                         & CORPORATE DISCLOSURE STATEMENT


Pursuant to Rule 7.1 of the Fed R. Civ. P., and this Court’s Order requiring Certificate of Interested

Parties, Defendant Islacel Corporation, by and through undersigned counsel, identifies the following

persons and/or corporations that have a financial interest in the outcome of this case:

   1. Defendant is neither a public corporation nor does it have any subsidiaries, conglomerates,

       affiliates, parent corporations or any other identifiable legal entities related to party in the above

       captioned case that are publically held corporations;

   2. Islacel Corporation, a Florida corporation;

   3. Mr. Osmanny Concepcion, sole owner of Defendant Islacel Corporation


                                            CERTIFICATION

I hereby certify that, except as disclosed above, I am unaware of any actual or potential conflict of interest

involving the district judge and/or magistrate judge assigned to this case, and will immediately notify the

Court in writing on learning of any such conflict.



                                                      1
Case 0:19-cv-60694-RKA Document 18 Entered on FLSD Docket 06/26/2019 Page 2 of 2
    Rule 7.1 Certification                                                Case No. 19-cv-60694-PDG




Respectfully Submitted,                             Date: Wednesday, June 26, 2019
On Behalf of Defendant Islacel Corporation


Law Offices of Edward A. Maldonado, P.A.
MALDONADO LAW                                       By: __/s/_Edward _A. Maldonado /s/__
2850 Douglas Road. Suite 303                        Edward A. Maldonado, Esq.
Coral Gables, Florida 33134                         Florida Bar No. 0129781
Telephone: (305) 477-7580 ex 214                    Attorney for Defendant
Facsimile: (305) 477-7504
E-mail: eam@maldonado-group.com


                                      CERTIFICATE OF SERVICE


The undersigned hereby certifies that on this June 26, 2019, a true and correct copy of the above foregoing

FED. R. CIV. P. 7.1 Certification and Disclosure for and by the Defendant was served via electronic mail

on the following:



COUNSEL OF RECORD FOR PLAINTIFF:

                              Mr. Jibrael S. Hindi, Esq.
                              The Law Offices of Jibrael S. Hindi, PLLC
                              110 SE 6th Street, Suite 1744
                              Fort Lauderdale, FL 33301
                              Tel: 954-907-1136
                              Fax: 855-529-9540
                              Email: jibrael@jibraellaw.com


Respectfully Submitted,                             Date: Wednesday, June 26, 2019
On Behalf of Defendant Islacel Corporation

Law Offices of Edward A. Maldonado, P.A.
MALDONADO LAW                                       By: __/s/_Edward _A. Maldonado /s/__
2850 Douglas Road. Suite 303                        Edward A. Maldonado, Esq.
Coral Gables, Florida 33134                         Florida Bar No. 0129781
Telephone: (305) 477-7580 ex 214                    Attorney for Defendant
Facsimile: (305) 477-7504
E-mail: eam@maldonado-group.com


                                                     2
